             Case 2:19-cv-00175-JLR Document 80 Filed 04/10/20 Page 1 of 5



                                                            THE HONORABLE JAMES L. ROBART
 1

 2

 3

 4

 5
                             IN THE UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON

 7   FRANTZ SAMSON, a Washington resident,
     individually and on behalf of all others similarly NO. 2:19-cv-00175-JLR
 8
     situated,
 9                                                      STIPULATION AND ORDER
                           Plaintiff,                   PERMITTING PLAINTIFF TO FILE
10                                                      AMENDED COMPLAINT
             v.
11
                                                           Noted for consideration: 4/10/2020
     UNITEDHEALTHCARE SERVICES, INC.,
12

13                          Defendant.

14

15

16                                          I. STIPULATION

17          Pursuant to Federal Rule of Civil Procedure 15(a)(2), the parties agree that Plaintiff may

18   file an Amended Complaint. Pursuant to Local Civil Rule 15, Plaintiff has attached a red-lined

19   copy of his proposed Amended Complaint as Exhibit 1 and a clean version as Exhibit 2. The

20   red interlineations in Exhibit 1 show where the Amended Complaint differs from the original

21   Complaint. In support of the parties’ stipulation, they state:

22          1.      Federal Rule of Civil Procedure 15(a)(2) permits a party to amend his pleading

23   with the opposing party’s consent or the Court’s leave. Fed. R. Civ. P. 15(a)(2).

24          2.      Defendant has consented to Plaintiff filing the Amended Complaint in

25   substantially the form attached as Exhibit 2 to this stipulation.

26

27
     STIPULATION AND ORDER PERMITTING
     PLAINTIFF TO FILE AMENDED COMPLAINT
     -1
     CASE NO. 2:19-CV-00175-JLR
             Case 2:19-cv-00175-JLR Document 80 Filed 04/10/20 Page 2 of 5




 1          3.      The deadline for Plaintiff to amend his Complaint is April 28, 2020. Dkt. No.
 2   72.
 3          4.      Because Defendant consents to Plaintiff filing his Amended Complaint and
 4   because Plaintiff is filing his Amended Complaint before the deadline, it is appropriate to
 5   permit Plaintiff to file the Amended Complaint in substantially the form attached as Exhibit 2.
 6   Fed. R. Civ. P. 15(a)(2).
 7          RESPECTFULLY SUBMITTED AND DATED this 10th day of April, 2020.
 8
     TERRELL MARSHALL LAW                            LANE POWELL PC
 9    GROUP PLLC

10   By: /s/ Jennifer Rust Murray #36983             By: /s/ Barbara J. Duffy, WSBA #18885
      Beth E. Terrell, WSBA #26759                     Barbara J. Duffy, WSBA #18885
11    Email: bterrell@terrellmarshall.com              Email: duffyb@lanepowell.com
      Jennifer Rust Murray, WSBA #36983                1420 Fifth Avenue, Suite 4200
12
      Email: jmurray@terrellmarshall.com               P.O. Box 91302
13    Adrienne D. McEntee, WSBA #34061                 Seattle, Washington 98111-9402
      Email: amcentee@terrellmarshall.com              Telephone: (206) 223-7944
14    936 North 34th Street, Suite 300                 Facsimile: (206) 223-7107
      Seattle, Washington 98103-8869
15    Telephone: (206) 816-6603                         Maxwell V. Pritt, Admitted Pro Hac Vice
16    Facsimile: (206) 319-5450                         Email: mpritt@bsfllp.com
                                                        Email: jchavez@bsfllp.com
17    James A. Francis, Admitted Pro Hac Vice           Email: cseki@bsfllp.com
      Email: jfrancis@consumerlawfirm.com               Email: tle@bsfllp.com
18    John Soumilas, Admitted Pro Hac Vice              Quyen L. Ta, Admitted Pro Hac Vice
      Email: jsoumilas@consumerlawfirm.com              Email: qta@bsfllp.com
19    David A. Searles, Admitted Pro Hac Vice           Email: quyen-ta-1056@ecf.pacerpro.com
20    Email: dsearles@consumerlawfirm.com               BOIES SCHILLER FLEXNER LLP
      Jordan M. Sartell, Admitted Pro Hac Vice          44 Montgomery Street, 41st Floor
21    Email: jsartell@consumerlawfirm.com               San Francisco, California 94104
      FRANCIS MAILMAN SOUMILAS, P.C.                    Telephone: (415) 293-6800
22    1600 Market Street, 25th Floor                    Facsimile: (415) 293-6899
      Philadelphia, Pennsylvania 19103
23    Telephone: (215) 735-8600                      Attorneys for Defendant
24    Facsimile: (215) 940-8000

25

26

27
     STIPULATION AND ORDER PERMITTING
     PLAINTIFF TO FILE AMENDED COMPLAINT
     -2
     CASE NO. 2:19-CV-00175-JLR
             Case 2:19-cv-00175-JLR Document 80 Filed 04/10/20 Page 3 of 5



      Jonathan Shub, Admitted Pro Hac Vice
 1
      Email: jshub@kohnswift.com
 2    Kevin Laukaitis, Admitted Pro Hac Vice
      Email: klaukaitis@kohnswift.com
 3    Aarthi Manohar, Admitted Pro Hac Vice
      Email: amanohar@kohnswift.com
 4    KOHN, SWIFT & GRAF, P.C.
      1600 Market Street, Suite 2500
 5
      Philadelphia, Pennsylvania 19103
 6    Telephone: (215) 238-1700
      Facsimile: (215) 238-1968
 7
     Attorneys for Plaintiff
 8

 9                                              II. ORDER

10          Based on the parties foregoing stipulation, Plaintiff may file an Amended Complaint in
11   substantially the form as Exhibit 2 to the parties’ stipulation.
12          IT IS SO ORDERED.
13                      14th day of ___________________________,
            DATED this _____         April                       2020.
14

15

16                                                   A
                                                    UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27
     STIPULATION AND ORDER PERMITTING
     PLAINTIFF TO FILE AMENDED COMPLAINT
     -3
     CASE NO. 2:19-CV-00175-JLR
